Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 34, 37 are amended. Claims 2, 4-18, 20, 21 are canceled. 
Claims 1, 3, 19, 22-39 are under consideration.
2. Due to the new rejection below, this Action is a Non-Final Action.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 7/29/2021; 5/14/2021; 3/26/2021; 3/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Declaration Submission
4. The Declaration under 37 CFR 1.132 filed 3/8/2021 is insufficient to overcome the rejection of claims 1, 3, 19, 22-39 based upon Watts et al. in view of Tucker et al. and further in view of Settembre et al., Michael et al. and Schentag et al. (references cited below) for the reasons as indicated below.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36, 37-39 were rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (U.S. Patent 
Applicant contends: a Declaration under 37 CFR 1.132 has been submitted; the composition as specified provides a surprisingly strong clinical immunogenic response; the oral vaccination elicited immune responses similar in magnitude to that observed with norovirus infection; Vaxart compared their study of norovirus vaccine to immune parameters observed by Ramani et al.; Vaxart observed memory responses that were of the same order of magnitude as those observed by Ramani et al. in response to norovirus infection; Vaxart also conducted a controlled infection analysis, summarized in Section 8; in Section 9, Dr. Tucker explains that vaccination induced an increase in the fecal IgA response; the order of magnitude of increase was 10-30 fold at either day 28 or day 180 post immunization; in Section 10, Dr. Tucker emphasizes that the results provide further evidence that oral delivery formulations of the norovirus vaccine provide not only robust immune response, but a level of immunogenicity comparable to that observed in infection; Dr. Tucker notes he could identify nothing that would have led others in the field to expect the magnitude of response obtained with the Vaxart oral norovirus vaccine formulation; the disclosure in Watts et al. is confined solely to drug delivery and provides no insight into efficacy; none of the teachings would lead one of skill to expect the observed magnitude; the invention is based on the surprising discovery that the oral administration is particularly effective when formulated as claimed; the data demonstrates that vaccine in accordance with the claims elicited immune responses similar to those induced by infection with norovirus; none of the pages provide any teachings as to the magnitude of the immune response that could be expected; the present inventors were the first to make the determination that targeting the ileum provides a more pronounced immune response; not only is there a more pronounced immune response, but vaccine in accordance with the claims provide an immune response comparable to that in response to infection with norovirus; one of skill in the art would not have expected that level of immunogenicity; regarding claim 19, the claim is not drawn to a dsRNA vector; claim 19 specifies that the vector further encodes dsRNA.
The rejection is withdrawn in view of consideration to the recitation to claim 19.

6. (previous rejection, withdrawn) Claims 26, 27, 32 were rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al,, as applied to claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36, 37-39 above, and further in view of Michael et al. (U.S. Patent No. 5609871; previously cited).
In view of the withdrawal of the rejection over Watts et al. and further in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al. on which the instant rejection depends, the instant rejection is also withdrawn.

7. (previous rejection, withdrawn) Claims 28, 29, 33, 34 were rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al„ as applied to claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36, 37-39 above, and further in view of Schentag et al. (US20150071994) (cited in applicant's IDS submitted 12/7/2017; previously cited).
In view of the withdrawal of the rejection over Watts et al. and further in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 35 was rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al., and further in view of Schentag et al., as applied to claims 28, 29, 33, 34 above, and further in view of Michael et al. (U.S. Patent No. 5609871; previously cited above).
In view of the withdrawal of the rejection over Watts et al. and further in view of Roeth et al. and further in view of Grundwald et al. or Settembre et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. (new rejection) Claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (U.S. Patent 6228396)(cited in applicant’s IDS submitted 4/16/2019) and further in view of Tucker et al. (US20070269410)(See PTO-892: Notice of References Cited) and further in view of Settembre et al. (US20130171185; previously cited).
See claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36-39 as submitted 6/7/2021.
Watts et al. teaches: colonic drug delivery composition (title); use of enteric coating (column 1, line 49)(as recited in claim 1); including composition for delivering drug to colonic region with coating such that drug is predominantly released from the capsule in the colon and/or terminal ileum (column 2, line 24)(as recited in claims 1, 23, 24); including Eudragit L100 which dissolves at pH 6 and upwards (column 3, line 31)(as recited in claims 1, 3, 36, 37); form of tablet (column 4, line 34){as recited in claim 22); co polymers of methacrylic acid and methylmethacrylate (column 3, line 26)(as recited in claims 25, 30, 31); talc (Example 3); wherein the composition can be used for delivery of DNA as a vaccine (column 4, line 62); including antigens as well as DNA for use in gene therapy (column 4, line 30)(as recited in claim 1).
Watts et al. does not teach the adenoviral vector encoding a heterologous immunogenic polypeptide; wherein the heterologous immunogenic polypeptide is viral protein 1 of norovirus.
Tucker et al. teaches: adenoviral vectors (abstract); comprising nucleic acids encoding heterologous peptide [0004]; including double stranded RNA [0007](as recited in claim 19); for treating viral infection [0119]; including for oral administration, for eliciting immune response against heterologous peptide [0006](as recited in claims 1, 23, 24, 37).
Settembre et al. teaches norovirus VP1 proteins and nucleic acids encoding said VP1 proteins (abstract)(as recited in claims 1, 37); use of adenovirus vector [0282](as recited in claims 1, 37).
One of ordinary skill in the art would have been motivated to use vector as taught by Tucker et al. in the formulation of Watts et al. Watts et al. teaches oral vaccine formulations for administering antigens including DNA vaccines, and Tucker et al.,which also teaches oral formulations, teaches such a vaccine and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use norovirus VP1 as taught by Settembre et al. in the construct of Tucker et al. Tucker et al. teaches adenovirus vaccine constructs encoding antigen including for treating viral infections, and Settembre et al. teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 3, it is noted as indicated above that Watts et al. teaches: Eudragit L100 and Eudragit S100; wherein Eudragit L100 dissolves at pH6 and upwards (column 1, line 62). The time amount and disintegration amount are considered to be those determined by routine experimentation according to one of ordinary skill in the art in view of the teachings of Watts et al. (See MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ” Jn reAller, 220 F.2d 454, 456. 105 USPQ 233. 235 (CCPA 1955)).
As to the ratios of components recited in claims 25, 30, 31, it is reiterated as indicated above that Watts et al. already teaches or suggests use of the claimed components (co polymers of methacrylic acid and methylmethacrylate (column 3, line 26)). In view of such teachings, the ratios of 1:1, 1:2, 2:1 (which are interpreted for example as ratio of one copolymer (such as methacrylic acid) to the other (methylmethacrylate)) are those determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Watts et al. absent a showing of unexpected results (See MPEP 2144.05: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by .routine experimentation ” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
As to claims 1, 37 reciting “wherein the enteric coating is formulated such that at least 70% of the adenoviral vector is released in the ileum”; and claims 38, 39 reciting wherein the enteric coating is formulated such that at least 80% or 90% of the adenoviral vector is released in the ileum”, Watts et al. teaches that using EudragitL100 led to “more than 70% of administered Claversal tablets disintegrated in the lower small intestine” (column 1, line 61) and “such that the drug is predominantly released from the capsule in the colon and/or terminal ileum” (column 2, line 29); as well as “preferably, substantially all of the drug is released in the terminal ileum and/or the colon” (column 2, lines 30-31). Such an explicit recitation is interpreted as also teaching or suggesting “predominant” or “substantial” release in areas including terminal ileum (interpreted as within the scope of “ileum”’) and/or colon. Thus, such parameters are considered as routine optimization according to one of ordinary skill in the art in view of the teachings of suggestions of Watts et al. in view of Tucker et al. and further in view of  Settembre et al. (See MPEP 2144.05: I. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using the vector of Tucker et al. in view of Settembre et al in the formulation of Watts et al. There would have been a reasonable expectation of success given the underlying materials (norovirus antigens as taught by Settembre et al.; adenoviral vector as taught by Tucker et al.: oral formulations as taught by Watts et al.) and methods (delivering oral vaccine formulations to ileum using enteric coated capsules as taught by Watts et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments in part as to Watts et al. and Settembre et al., and the submitted Declaration under 37 CFR 1.132, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is noted that the instant claims are examined in view of the instant claim language. As indicated above, in view of Watts et al. in view of Tucker et al. and further in view of Settembre et al., one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
It is noted that the instant claims such as claims 1, 37 merely recite “an immunogenic composition for eliciting an immune response in a human … composition comprising … heterologous immunogenic polypeptide … wherein the enteric coating is formulated such that at least 70% of the adenoviral vector is released … wherein the heterologous immunogenic polypeptide is viral protein 1 of norovirus”. Further, claims 23, 24 merely recite “delivering” as well as “eliciting an immune response”. The mere recitation to “immunogenic composition” (or even “eliciting an immune response”) is considered a low bar, which is already taught or suggested or met by the instant references (see above wherein Watts et al. teaches antigen; wherein Tucker et al. already teaches or suggests eliciting immune response). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., similar in magnitude to norovirus infection; level of immunogenicity comparable to that observed in infection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
As indicated above, in view of Watts et al. in view of Tucker et al. and further in view of Settembre et al. and the instant claim language, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in arriving at the instantly claimed invention (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. (new rejection) Claims 26, 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Tucker et al. and further in view of Settembre et al,, as applied to claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36-39 above, and further in view of Michael et al. (U.S. Patent No. 5609871; previously cited).
See claims 26, 27, 32 as submitted 6/7/2021.
See the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al. above. It is noted that Watts et al. already teaches use or addition of talc (Example 3).
Watts et al. in view of Tucker et al. and further in view of Settembre et al. does not teach use of triethyl citrate.
Michael et al. teaches microcapsules for oral administration (abstract); wherein protein is released and induces antigen specific immune response (abstract); including wherein coating compositions can be combined with plasticizer to improve continuity of coating such as triethyl citrate (column 4. line 24)(as recited in claims 26, 27, 32).
One of ordinary skill in the art would have been motivated to include triethyl citrate as taught by Michael et al. in the formulations as taught by Watts et al. in view of Tucker et al. and further in view of Settembre et al. Watts et al. in view of Tucker et al. and further in view of Settembre et al. teach oral vaccine formulations comprising use of coating, and Michael et al., which also teaches oral vaccine formulations, teaches the added advantage wherein using plasticizer such as triethyl citrate improves continuity of coating.
As to the ratios of components recited in claims 26, 27, 32, the ratios of 1:1, 1:2, as well as 1 to 2 parts triethyl citrate and 1 to 2 parts talc (as recited in claims 26, 27, 32) are those determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al., absent a showing of unexpected results (See MPEP 2144.05: "‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ” In re Aller, 220 F.2d 454, 456. 105 USPQ 233. 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using the triethyl citrate of Michael et al. in the formulation of Watts et al. in view of Tucker et al. and further in view of Settembre et al. There would have been a reasonable expectation of success given the underlying materials (coatings for oral formulations as taught, by Watts et al. and Michael et al.) and methods (formulating compositions for delivery of antigen to ileum as taught by Watts et al. and Michael et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. (new rejection) Claims 28, 29, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Tucker et al. and further in view of Settembre et al,, as applied to claims 1, 3, 19, 22, 23, 24, 25, 30, 31, 36-39 above, and further in view of Schentag et al. (US20150071994) (cited in applicant's IDS submitted 12/7/2017; previously cited).
See claims 28, 29, 33, 34 as submitted 6/7/2021.
See the rejection as recited in the previous Office Action. To reiterate, see the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al. above. It is noted that Watts et al. already teaches use or addition of talc (Example 3)
Watts et al. in view of Tucker et al. and further in view of Settembre et al. does not teach use of copolymers of methacrylic acid and ethyl acrylate.
Schentag et al. teaches oral vaccine formulations (abstract); comprising: enteric coating [0008](as recited in claim 1); copolymers of methacrylic acid and methylmethacrylate having pH dissolution profile that delays release in vivo of majority of antigens until form reaches the appendix and/or right, colon [0056]; copolymers of methacrylic acid and ethyl acrylate [0008](as recited in claims 28, 29, 33, 34).
One of ordinary skill in the art would have been motivated to include copolymers of methacrylic acid and ethyl acrylate as taught by Schentag et al. in the formulations as taught by Watts et al. in view of Tucker et al. and further in view of Settembre et al. Watts et al. in view of Tucker et al. and further in view of Settembre et al. teach oral vaccine formulations comprising use of coating using copolymers, and Schentag et al., which also teaches oral vaccine formulations comprising use of coating using copolymers, teaches such a copolymer (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to the ratios of components recited in claims 28, 29, 33, 34, the ratios are those determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al. and further in view of Schentag et al., absent a showing of unexpected results (See MPEP 2144.05: "‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ” Jn re Aller, 220 F.2d 454, 456. 105 USPQ 233. 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using the copolymers of methacrylic acid and ethyl acrylate as taught by Schentag et al. in the formulations as taught by Watts et al. in view of Tucker et al. and further in view of Settembre et al. There would have been a reasonable expectation of success given the underlying materials (coatings for oral formulations as taught, by Watts et al. and Schentag et al.) and methods (formulating compositions for delivery of antigen to ileum as taught by Watts et al. and Schentag et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. (new rejection) Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. in view of Tucker et al. and further in view of Settembre et al,, and further in view of Schentag et al., as applied to claims 28, 29, 33, 34 above, and further in view of Michael et al. (U.S. Patent No. 5609871; previously cited above).
See claim 35 as submitted 6/7/2021. 
See the rejection as recited in the previous Office Action.
See the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al. and further in view of Schentag et al. above. It is noted that Watts et al. already teaches use or addition of talc (Example 3).
Watts et al. in view of Tucker et al. and further in view of Settembre et al. and further in view of Schentag et al. does not teach use of triethyl citrate.
See the teachings of Michael et al. above.
One of ordinary skill in the art would have been motivated to include triethyl citrate as taught by Michael et al. in the formulations as taught by Watts et al. in view of Tucker et al. and further in view of Settembre et al., and further in view of Schentag et al. Watts et al. in view of Tucker et al. and further in view of Settembre et al., and further in view of Schentag et al. teach oral vaccine formulations comprising use of coating, and Michael et al., which also teaches oral vaccine formulations, teaches the added advantage wherein using plasticizer such as triethyl citrate improves continuity of coating.
As to the ratios of components recited in claim 35, the ratios is that determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Watts et al. in view of Tucker et al. and further in view of Settembre et al., and further in view of Schentag et al. and Michael et al. absent a showing of unexpected results (See MPEP 2144.05: "‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ” In re Aller, 220 F.2d 454, 456. 105 USPQ 233. 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using the triethyl citrate of Michael et al. in the formulation of Watts et al. in view of Tucker et al. and further in view of Settembre et al., and further in view of Schentag et al. There would have been a reasonable expectation of success given the underlying materials (coatings for oral formulations as taught, by Watts et al. and Michael et al.) and methods (formulating compositions for delivery of antigen to ileum as taught by Watts et al. and Michael et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
13. (previous rejection, withdrawn) Claims 1, 3, 19, 22-37, 38, 39 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 29-44, 46-48 of copending Application No, 15/120069 in view of Roeth et al. (US20130195800; previously cited) and further in view of Grundwald et al. (US20100111989)(cited in applicant’s IDS submitted 12/7/2017) or Settembre et al. (US20130171185; previously cited).
Applicant contends: applicant will consider filing a terminal disclaimer at a future date.
The rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. (new rejection) Claims 1, 3, 19, 22-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 29-44, 46-49 of copending Application No. 15/120069 in view of Settembre et al. (reference cited above).
See claims 1, 3, 19, 22-39 as submitted 6/7/2021.
Claims 24, 29-44, 46-49 of copending Application No. 15/120069 recite a method for delivering an adenoviral vector encoding a heterologous immunogenic polypeptide to the ileum of a human, the method comprising orally administering to the human an immunogenic composition comprising: (i) the adenoviral vector encompassed by an agent that directs delivery of the adenoviral vector to the ileum of the human, wherein the agent is an enteric coating that has a threshold pH of 5.8-6.8 for release of the adenoviral vector, and wherein at least 70% of the adenoviral vector is released in the ileum; threshold pH of 6.0; poly(methylacrylic acid-co-methyl methacrylate) 1:1; triethyl citrate; talc; the claimed ratios; dsRNA; tablet; wherein at least 80% is released; wherein at least 90% is released.
Claims 24, 29-44, 46-49 of copending Application No. 15/120069 do not recite the norovirus VP1.
See the teachings of Settembre et al. above.
One of ordinary skill in the art would have been motivated to deliver antigen as taught by Settembre et al. in view of claims 24, 29-44, 46-49 of copending Application No. 15/120069. Claims 24, 29-44, 46-49 of copending Application No. 15/120069 recite a method for delivering an adenoviral vector encoding an immunogenic polypeptide to the ileum of a human, and Settembre et al. teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, as to the pH recited in instant claims 1, 37, such a range is considered obvious in view of claims 24, 29-44, 46-49 of copending Application No. 15/120069 in view of Settembre et al. (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
One of ordinary skill in the art would have had a reasonable expectation of success for delivering antigen as taught by Settembre et al. in view of claims 24, 29-44, 46-49 of copending Application No. 15/120069. There would have been a reasonable expectation of success given the underlying materials (norovirus antigen as taught by Settembre et al. and claims 24, 29-44 of copending Application No. 15/120069) and methods (delivering orally adenovirus as taught by Settembre et al. and claims 24, 29-44, 46-49 of copending Application No. 15/120069) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
15. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648